Case 4:18-cv-13393-MFL-DRG ECF No. 45 filed 08/12/20            PageID.1689      Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

GLEN NELSON,

       Plaintiff,                                       Case No. 18-cv-13393
                                                        Hon. Matthew F. Leitman
v.

GRAND TRUNK WESTERN
RAILROAD COMPANY,

      Defendant.
_______________________________________________________________________/

                        ORDER ON STATUS CONFERENCE

       On August 12, 2020, the Court held an on-the-record video status conference in this

action. For the reasons explained during the status conference, the Court will stay

consideration of any and all matters pending completion of a settlement conference to be

scheduled by Magistrate Judge David Grand. The parties shall not submit any new filings

– including, but not limited to, responses and replies to pending motions – until completion

of the settlement conference. If this action does not settle, Defendant shall have fourteen

(14) days from the completion of the settlement conference to file a reply brief in further

support of its motion for reconsideration (ECF No. 40).

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE
Dated: August 12, 2020




                                             1
Case 4:18-cv-13393-MFL-DRG ECF No. 45 filed 08/12/20          PageID.1690     Page 2 of 2



       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 12, 2020, by electronic means and/or ordinary mail.

                                         s/ Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
